DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,683,400 to O’Riordan et al. (“O’Riordan”).

As to independent claim 1 and similarly recited independent claims 8 and 15, a method (Fig. 2: 200)/CRM (Fig. 1: 113)/system (Fig. 1: 100), comprising: a memory that stores computer executable components (Fig. 1: 113, 120); and a processor that executes the computer executable components stored in the memory (Fig. 1: 112), wherein the computer executable components (Fig. 1: 113, 120) comprise: a simulation component (3:40, i.e., simulator.) that: executes an emulated hardware design while injecting a biased fault injection that mimics a physical circuit event error into a path of the emulated hardware design to produce a first execution result (Fig. 2: 205, 206. Faults are inserted into the circuit and simulated at desired test points to produce results. The inserted faults detect, for example, unexpected analog to digital events at test points (“physical circuit event error into a path of the emulated hardware design”). See 4:43-44.), executes the emulated hardware design without injecting the biased fault injection into the path of the emulated hardware design to produce a second execution result (Fig. 2: 202. A fault free circuit that does not have faults inserted is simulated at desired test points to produce another result.), and determines whether the emulated hardware design is vulnerable to the physical circuit event error based on a comparison of the first execution result with the second execution result (Fig. 2: 208. Determination of a detectable fault is made by comparing the fault free circuit simulation against the fault inserted simulation to determine, for example, occurrence of an unexpected analog to digital event. See 4:43-44.).

As to claim 7 and similarly recited claims 14, wherein the simulation component determines that the emulated hardware design is vulnerable to the physical circuit event error in response to determining that a difference the first execution result and the second execution result satisfies a criterion (4:29-31).

Allowable Subject Matter
Claims 2-6, 9-13, and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6, 9-13, and 16-20 would be allowable if amended in the manner above because the prior art of record does not teach or suggest a system, method, or CRM having all the combinations of element or steps required by and recited in these dependent claims. In particular including, among other things, limitations further defining the biased fault injection, or adjusting/changing timing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851